DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 06/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 10,679,102 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 19 covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
Specifically, the specification on page 54-55 wherein “The program may be provided to a computer using any type of transitory computer readable media. Examples of transitory computer readable media include electric signals, optical signals, and electromagnetic waves. Transitory computer readable media can provide the program to a computer via a wired communication line (e.g. electric wires, and optical fibers) or a wireless communication line” given the broadest reasonable interpretation does not exclude a signal.  Thus, the claims are not eligible subject matter. It is recommended to amend and narrow the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non- transitory" to the claims.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, alone or in combination, fails to teach at least “a flow calculation circuit configured to calculate, based on the feature value of the first image, a first optical flow for a feature point of a first partial area included in the first image and a second optical flow for a feature point of a first overlapped area included in the first image, and to calculate, based on the feature value of the second image, a third optical flow for a feature point of a second partial area included in the second image and a fourth optical flow for a feature point of a second overlapped area included in the second image; a first abnormality detection circuit configured to detect an abnormality in the first image based on the first optical flow, and to detect an abnormality in the second image based on the third optical flow; a second abnormality detection circuit configured to detect an abnormality in the first or second image based on a result of a comparison between the second optical flow and the fourth optical flow”.
Regarding claim 10, the prior art of record, alone or in combination, fails to teach at least “calculate, based on the feature value of the first image, a first optical flow for a feature point of a first partial area included in the first image and a second optical flow for a feature point of a first overlapped area included in the first image; calculate, based on the feature value of the second image, a third optical flow for a feature point of a second partial area included in the second image and a fourth optical flow for a feature point of a second overlapped area included in the second image; detect an abnormality in the first image based on the first optical flow; detect an abnormality in the second image based on the third optical flow; and detect an abnormality in the first or second image based on a result of a comparison between the second optical flow and the fourth optical flow”.
At best, Podichuk et al (US 20180053300) teaches in ¶0071-0080 systems and method for identifying a region of interest with a high probability of containing a lesion or abnormality.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The previous rejection of claims 1-18 has been withdrawn. New claim 19 presents new issues, see above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/               Primary Examiner, Art Unit 2669